Citation Nr: 1027706	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, 
to include pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In October 2007, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for 
additional development.  The action specified in the October 2007 
Remand completed, the matter has been properly returned to the 
Board for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a respiratory 
disability, to include pulmonary asbestosis.  In March 2010, the 
Veteran was afforded a VA examination in connection with his 
claim.  At that examination, the Veteran reported that he 
received medical care both from the VA and a private primary care 
physician, "Dr. S."  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

It appears that no attempt has been made to obtain medical 
records from Dr. S..  As these records may potentially contain 
information relevant to the Veteran's claim, a remand is 
necessary so that the RO can attempt to obtain these records.  

The Veteran is reminded that, although the VA has a duty to 
assist in developing the claim at issue, this is not a one way 
street and that he cannot stand idle when the duty is invoked by 
failing to provide important information or otherwise failing to 
cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  If the Veteran would like evidence 
from his private doctors considered in determining whether 
entitlement to service connection for a respiratory disability is 
warranted, it is his responsibility to sign any necessary 
releases provided by the RO.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain private 
medical records from the Veteran's primary 
care physician, Dr. S., who is described 
at the Veteran's March 2010 VA 
examination.

The RO should document its attempts to 
obtain these medical records, and if it is 
unable to obtain them, a formal finding to 
that affect should be placed of record.  

2.	 When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


